Citation Nr: 1539459	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  09-03 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for gout, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from September 1965 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the Veteran's claim now resides with the RO in Los Angeles, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist a claimant in the development of a claim. This duty includes providing an examination or medical opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  A remand is necessary in this case so that VA can satisfy its duty to assist the Veteran in obtaining evidence to substantiate his claim.  

In a May 2008 letter, Dr. M.S.H., the Veteran's physician at the VA medical center in Los Angeles, provided an opinion regarding the cause of the Veteran's gout.  Noting that the Veteran had diabetes and hypertension, the doctor explained that these conditions can lead to renal insufficiency with the subsequent development of gout.  

Pursuant to its January 2013 remand, VA afforded the Veteran an examination in May 2013 for gout.  The examiner opined that the Veteran's gout was not caused or aggravated by service-connected diabetes mellitus or the treatment thereof.  As rationale, the examiner outlined the pathophysiology of gout and explained that gout and type two diabetes "often co-exist in people with common physical characteristics and conditions, the most prominent being obesity."  The examiner then cited an internet article that explained that gout was caused by many of the same risk factors that cause diabetes mellitus, type 2, seemingly attributing the Veteran's gout to obesity.  

In a July 2015 appellant brief, the Veteran's representative noted that the May 2013 VA opinion was essentially based on the premise that gout and diabetes have similar risk factors.  The Board is in agreement with the Veteran's representative that this opinion is inadequate because it fails to provide a sufficient rationale.  While the examiner's rationale shows the risk factors of gout, it does not support the contention that gout was not caused by or aggravated by the diabetes mellitus.  Basically, the examiner's rationale does nothing more than establish similarities in the risk factors for gout and diabetes mellitus.  It does nothing to rebut Dr. M.S.H.'s May 2008 opinion that diabetes, and subsequent renal insufficiency, could lead to the subsequent development of gout.  Additionally, the May 2013 VA opinion does not address whether renal insufficiency, for which the Veteran is service-connected as secondary to diabetes mellitus, type 2, has aggravated the Veteran's gout, warranting service connection.  A remand is required to obtain a medical opinion that addresses these questions.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from an appropriate physician for the Veteran's claim of service connection for gout.  No examination of the Veteran is required unless the examiner determines that examination of the Veteran is necessary to provide a reliable opinion.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the medical opinions must reflect that such a review was accomplished.  The examiner should:  

(a)  Provide a medical opinion as to whether the Veteran's diabetes mellitus, type 2, had its onset before the Veteran's diagnosis of gout.  The record first shows a diagnosis of diabetes mellitus, type 2, in April 2002, and a diagnosis of gout in 2001. 

If it is determined that diabetes mellitus, type 2, had its onset before gout, the examiner should provide an opinion as to whether is it at least as likely as not (i.e. probability of 50 percent or greater) that that the Veteran's gout was caused by his service-connected diabetes mellitus, type 2.

(b)  Alternatively, the examiner should provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected diabetes mellitus aggravated (permanently worsened beyond the natural progression) his gout.

(c)  The examiner should provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected renal insufficiency, or diabetic nephropathy, aggravated (permanently worsened beyond the natural progression) his gout.   

In providing the opinions requested in subsections (b) and (c), the examiner is asked to address the May 2008 letter from the Veteran's doctor with the VA who described how diabetes mellitus can cause renal insufficiency, which subsequently can cause gout.  

2.  Then readjudicate the issue on appeal. If any benefit sought is not allowed, provide the Veteran and his representative, if he has obtained one, with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




